DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group 1, claims 1-2 and 11, in the reply filed on 11/04/2022 is acknowledged.
Claims 3-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/04/2022.
Claim Objections
Claim 1 objected to because of the following informalities:  
In claim 1, the phrases “the balance of copper matrix” and “of iron phase”  are not grammatically correct.  It is suggested to change “of iron phase” to “of an iron phase” and “the balance of copper matrix” to “the balance being a matrix of copper”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Bin et al. (CN 111745322 A), herein Bin,  as evidenced by Turchanin et al. (Thermodynamics of Alloys and Phase Equilibria in the Copper-Iron System), herein Turchanin.
The examiner has provided a machine translation of CN 111745322 A.  The citations herein refer to the provided translation.

	In regards to claim 1, Bin teaches a copper-iron welding wire for similar welding of copper and steel [0005-0006, 0036].  In terms of percentage content, the percentage content of Fe element in the raw material is 5-15%, and the remainder is Cu element as a matrix [0011, 0078].  As only the elements of Cu and Fe are mentioned, the amount of impurities present are expected to be less than 0.1%.  Additionally, Bin recites that no impurity is present [0031, 0038].  The percentage here is assumed to be mass % as this is a common measurement of content of  elements in an alloy.
	This rejection is made an obviousness rejection as there is no explicit teaching in Bin that the percentages for the elements listed are in mass %.  However, it would have been obvious for one of ordinary skill in the art to determine the percentages to be mass %, as mass % is a common measurement of content of elements in an alloy.

In regards to claim 2, Bin does not expressly teach that the copper matrix is fcc.  However, Turchanin shows that for the Cu-Fe binary with 5-15 mass % Fe the copper is FCC whether processed via machinal alloying or melt quenching [Fig. 13, Pg. 317].  Thus, the copper matrix of Bin is expected to be fcc. 
	Bin fails to teach that the copper matrix is fcc, however, this feature is assumed to be inherent to the product of Bin for the reasons that follow.  Bin teaches a substantially similar alloy wire formed via substantially similar methods of smelting, homogenization, hot-extrusion, drawing and annealing that one would expect the properties including the microstructure of the claimed wire and that of Bin to be substantially similar.
As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. [citation omitted]  Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art.



In regards to claim 11, Bin fails to expressly teach that the iron phase is α-Fe, however, this feature is assumed to be inherent to the product of Bin for the reasons that follow.  Bin teaches a substantially similar alloy wire formed via substantially similar methods of smelting, homogenization, hot-extrusion, drawing and annealing that one would expect the properties including the microstructure of the claimed wire and that of Bin to be substantially similar, See In re Best.

	
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Sou et al. (CN 109822204 A), herein Sou,  as evidenced by Turchanin et al. (Thermodynamics of Alloys and Phase Equilibria in the Copper-Iron System), herein Turchanin.
The examiner has provided a machine translation of CN 109822204 A.  The citations herein refer to the provided translation.

	In regards to claim 1, Sou teaches a CuFe alloy material for a welding rod/wire [Abstract, 0002, 0004, 0019].  The welding wire contains copper at 90% (i.e., matrix) and iron 10% [0051].  As such, the amount of impurities present thus they are expected to be less than 0.1%.  The percentage here is assumed to be mass % as this is a common measurement of content of elements in an alloy.
It is noted that that claim recites “for dissimilar welding of Cu and steel”.     However, the recitation in the claims that the welding wire is “for dissimilar welding of Cu and steel” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
         It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Sou discloses a welding wire as presently claimed, it is clear that the welding wire of Sou would be capable of performing the intended use, i.e. “for dissimilar welding of Cu and steel”, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.
	
In regards to claim 2, Sou does not expressly teach that the copper matrix is fcc.  However, Turchanin shows that for the Cu-Fe binary with 10 mass % Fe the copper is FCC whether processed via machinal alloying or melt quenching [Fig. 13, Pg. 317].  Thus, the copper matrix of Sou is expected to be fcc. 

	
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Moribe et al. (JPH06190574 A), herein Moribe, as evidenced by Turchanin et al. (Thermodynamics of Alloys and Phase Equilibria in the Copper-Iron System), herein Turchanin.
The examiner has provided a machine translation of JPH06190574 A.  The citations herein refer to the provided translation.

In regards to claim 1, Moribe teaches a copper alloy welding wire [0009, 0018, 0020, 0023, Table 2 example 28].  Moribe teaches the wire comprises 10% iron and the remainder is Cu (i.e. matrix) [Table 2 example 28].  The percentage here is assumed to be mass % as this is a common measurement of elements in an alloy.  Moribe is silent to the amount of impurities present thus they are expected to be less than 0.1%.  Further, Moribe expressly teaches any additive elements effect the reflectance of the laser and the physical properties of the copper [0015-0016].
As such, it would have been obvious to one having ordinary skill in the art at the time of the invention to adjust the amount of impurities present for the intended application, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
A particular parameter can be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, and the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation (see MPEP 2144.05.II.B.). 
It has been held that the discovery of the optimum value of a result effective variable in a known process is ordinarily within the skill in the art. In re Boesch and Slaney, 205 USPQ 215 (CCPA 1980).
	It is noted that that claim recites “for dissimilar welding of Cu and steel”.     However, the recitation in the claims that the welding wire is “for dissimilar welding of Cu and steel” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
         It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Moribe discloses a welding wire as presently claimed, it is clear that the welding wire of Moribe would be capable of performing the intended use, i.e. “for dissimilar welding of Cu and steel”, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.

	In regards to claim 2, Moribe does not expressly teach that the copper matrix is fcc.  However, Turchanin shows that for the Cu-Fe binary with 10 mass % Fe the copper is FCC whether processed via machinal alloying or melt quenching [Fig. 13, Pg. 317].  Thus, the copper matrix of Moribe is expected to be fcc. 


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over  Sou et al. (CN 109822204 A), herein Sou , as applied to claim 1 above, and further in view of Bin et al. (CN 111745322 A), herein Bin.

In regards to claim 11, Sou does not expressly teach the phase of the iron.
Bin teaches a copper-iron welding wire for similar welding of copper and steel [0005-0006, 0036].  In terms of percentage content, the percentage content of Fe element in the raw material is 5-15%, and the remainder is Cu element as a matrix [0011, 0078].  As only the elements of Cu and Fe are mentioned, the amount of impurities present are expected to be less than 0.1%.  Additionally, Bin recites that no impurity is present [0031, 0038].  The percentage here is assumed to be mass % as this is a common measurement of content of  elements in an alloy.
Bin expressly teaches a method of the creation of the wire that results in an  iron phase and evenly distributed in the copper matrix with an overall uniform structure [0031, 0078].
Bin fails to expressly teach that the iron phase is α-Fe, however, this feature is assumed to be inherent to the product of Bin for the reasons that follow.  Bin teaches a substantially similar alloy wire formed via substantially similar methods of smelting, homogenization, hot-extrusion, drawing and annealing that one would expect the properties including the microstructure of the claimed wire and that of Bin to be substantially similar, See In re Best.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have used the method of forming the wire taught by Bin to make the wire of Sou.  One would have been motivated to do so based on the even distribution of the iron phase in the copper matrix as well as the overall uniform structure of the wire.  Such a wire would result in a more uniform weld and welding process.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over  Moribe et al. (JPH06190574 A), herein Moribe, as applied to claim 1 above, and further in view of Bin et al. (CN 111745322 A), herein Bin.

In regards to claim 11, Moribe does not expressly teach the phase of the iron.
Bin teaches a copper-iron welding wire for similar welding of copper and steel [0005-0006, 0036].  In terms of percentage content, the percentage content of Fe element in the raw material is 5-15%, and the remainder is Cu element as a matrix [0011, 0078].  As only the elements of Cu and Fe are mentioned, the amount of impurities present are expected to be less than 0.1%.  Additionally, Bin recites that no impurity is present [0031, 0038].  The percentage here is assumed to be mass % as this is a common measurement of content of  elements in an alloy.
Bin expressly teaches a method of the creation of the wire that results in an  iron phase and evenly distributed in the copper matrix with an overall uniform structure [0031, 0078].
Bin fails to expressly teach that the iron phase is α-Fe, however, this feature is assumed to be inherent to the product of Bin for the reasons that follow.  Bin teaches a substantially similar alloy wire formed via substantially similar methods of smelting, homogenization, hot-extrusion, drawing and annealing that one would expect the properties including the microstructure of the claimed wire and that of Bin to be substantially similar, See In re Best.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have used the method of forming the wire taught by Bin to make the wire of Moribe.  One would have been motivated to do so based on the even distribution of the iron phase in the copper matrix as well as the overall uniform structure of the wire.  Such a wire would result in a more uniform weld and welding process.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A COLLISTER whose telephone number is (571)270-1019. The examiner can normally be reached Mon.-Fri. 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH COLLISTER/Primary Examiner, Art Unit 1784